Citation Nr: 0325780	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  96-12 823	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date prior to December 1, 
1990, for an initial compensable evaluation for residuals of 
a mouth injury.

2.  Entitlement to an effective date prior to November 21, 
1990, for a grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The veteran had active service from January 1968 to September 
1971, as well as a brief additional period of unverified 
service.  This matter now comes before the Board of Veterans' 
Appeals (Board) as a merged appeal of two claims with 
separate procedural histories.  

By a rating decision prepared in November 1992 and issued in 
January 1993, the Department of Veterans Affairs (VA) 
Regional Office (RO) and Insurance Center in Philadelphia, 
Pennsylvania, in pertinent part, granted service connection 
for an injury to the mouth and assigned an initial 
noncompensable evaluation.  In November 1994, the Board 
remanded the claim.  In May 1995, the RO granted a 
compensable evaluation for that disability and assigned 
December 1, 1990, as the effective date of the initial 
compensable evaluation.  The veteran submitted a timely 
substantive appeal as to the effective date assigned for that 
initial compensable evaluation.  The Board, in pertinent 
part, remanded the appeal as to the effective date of the 
award for disability due to an injury to the mouth in October 
1997, and again in February 2001.  The claim now returns to 
the Board.

In January 1997, the RO granted service connection for a 
psychiatric disorder, characterized as dysthymic disorder, 
and a 30 percent evaluation was assigned, effective in March 
1995.  The veteran disagreed with that effective date.  The 
RO re-characterized the service-connected psychiatric 
disability as PTSD, increased the assigned evaluation to a 
total (100 percent) evaluation, and assigned an earlier 
effective date of November 21, 1990.  The veteran continued 
disagreement with the assigned effective date, and, following 
issuance of a statement of the case in March 2003, a timely 
substantive appeal from the veteran was apparently received 
in April 2003.  Because the veteran subsequently perfected 
his appeal of this issue, it comes to the Board with the 
prior pending appeal.


By a rating decision issued in September 1999, the RO 
assigned a 20 percent evaluation for the veteran's mouth 
disability, effective September 28, 1998.  The veteran did 
not thereafter disagree with or appeal the 20 percent 
evaluation or the assigned effective date for the 20 percent 
evaluation.  No issue regarding the effective date of the 20 
percent evaluation is before the Board for appellate review.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claims, and all 
evidence necessary for an equitable disposition of the claims 
addressed in this decision has been obtained.

2.  There is no evidence that the veteran's residuals of an 
injury to the mouth were manifested by greater disability 
than that encompassed by a noncompensable evaluation in the 
year prior to December 1, 1990 or earlier; motion of the 
temporomandibular articulation 31-40 mm in inter-incisal 
range or 0-4 mm in lateral excursion is not shown. 

3.  The veteran did not submit either a formal claim or an 
informal claim for service connection for a psychiatric 
disorder prior to December 1990, and there was no pending 
claim for a psychiatric disorder when the veteran submitted 
the December 1990 claim.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to December 1, 
1990 for a compensable, initial schedular evaluation for 
residuals of a mouth injury are not met.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.105, 
3.400 (2002).

2.  The criteria for an effective date prior to November 21, 
1990 for a grant of service connection for PTSD are not met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.105, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that his mouth injury was 
compensably disabling prior to December 1, 1990, and also 
contends that he submitted a claim for service connection for 
a psychiatric disorder prior to November 21, 1990.  He 
contends, in essence, that his November 1971 claim for 
service connection for shell fragment wound injuries should 
be interpreted as including a claim for a psychiatric 
disorder.

Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The final rule implementing the VCAA 
was published on August 29, 2001.  66 Fed. Reg. 45,620, et 
seq. (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The change in the 
law is applicable to this claim.

The VCAA describes certain duties owed by VA to a claimant.  
First, VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Second, VA has a duty to assist 
the veteran in obtaining the evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  

In this case, VA's duty to notify the veteran of the evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining evidence were met in several ways. The veteran was 
informed of the criteria for a compensable evaluation for 
residuals of a mouth injury by a rating decision prepared in 
November 1992 and issued in January 1993.  The veteran was 
provided with additional information regarding the criteria 
for a compensable evaluation for his mouth injury residuals 
by the Board's November 1994 remand.  The veteran was 
thereafter provided additional information about the criteria 
for a compensable evaluation in a May 1995 rating decision.  
The Board's October 1997 Remand directed development that 
might substantiate the veteran's claims.  

The veteran was advised of the laws and regulations 
applicable to assignment of effective dates of awards in a 
July 2000 supplemental statement of the case (SSOC), in a 
February 2001 Board Decision and Remand, in a March 2002 
rating decision, in a March 2003 statement of the case (SOC), 
and in an April 2003 SSOC.  In addition, the veteran was 
again advised that he had identified additional records which 
might substantiate his claim in the Board's February 2001 
Decision and Remand.  The April 2003 SSOC again set out the 
criteria for  a compensable evaluation for his residuals of a 
mouth injury.  

The veteran was specifically advised of the general 
provisions of the VCAA, and of VA's duties to the veteran, by 
a letter issued by the RO in November 2001.  That letter 
advised the veteran of his responsibility to identify 
additional relevant evidence and informed the veteran of the 
actions in developing the claims for which VA would be 
responsible, such as obtaining government records identified 
as relevant and assisting the veteran in obtaining 
nongovernmental records identified as relevant.  Further, the 
letter specifically informed the veteran that evidence 
received within one year from the date of issuance of the 
November 2001 letter would be considered in deciding his 
claims.  VA's duty to notify the veteran has been fully 
satisfied.  See Quartuccio, supra.

The VCAA notification letter sent to the veteran in November 
2001 essentially complied with the recent holding of Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), which 
indicated that 30 days notice, under the provisions of that 
38 C.F.R. § 19.9(a)(2)(ii) is invalid to the extent it 
provides a claimant "not less than 30 days" to respond to a 
VCAA notification letter sent by the Board because it is 
contrary to 38 U.S.C.A. § 5103(b), which provides a claimant 
one year to submit evidence.  The Board notes that more than 
one year has elapsed since the veteran was provided with this 
very specific VCAA notice by the RO.  Adjudication of the 
claims may proceed, consistent with the VCAA.

Following the Board's February 2001 Decision and Remand, the 
RO sought treatment records for the veteran from 1971 to 1982 
and sought Medical and Administrative Service (MAS) records.  
The November 2001 letter to the veteran described the status 
of these efforts to obtain the records.  Unfortunately, these 
records could not be located.  No additional information to 
assist in locating the records or alternate sources of such 
record could be identified.  All records identified as 
possibly relevant during the pendency of this appeal, a 
period of more than 10 years, have been requested.  The duty 
to assist the veteran in development of the evidence has been 
met.

The RO again advised the veteran of the provisions of the 
VCAA and regulations implementing those provisions in a March 
2003 SOC and in an April 2003 SSOC, and each of these 
communications notified the veteran that additional evidence 
or argument would be accepted if submitted within 60 days.  
Following the issuance of the March 2003 SOC, the veteran 
provided additional argument and evidence, but did not 
identify any additional evidence.  Therefore, it is clear 
that this case has been developed to the maximum extent 
possible.

The Board notes that the veteran first submitted a 
substantive appeal in this case in 1991, more than 10 years 
ago.  In the more than 10 years since the appeal was 
submitted, the veteran has submitted numerous statements and 
has been afforded numerous opportunities to identify relevant 
records.  All of the identified records have been requested.  
Although some of the identified records, in particular, 
records dating back to 1971, cannot be located, VA has made 
every attempt to locate these records.  In the circumstances 
of this case, it appears that additional efforts to assist 
the veteran to obtain additional evidence would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  

Factual background 

By a claim submitted in October 1971, shortly after his 
service discharge, the veteran sought service connection for 
"wounds of mouth, right arm, right leg."  At the time of VA 
examination conducted in November 1971, the veteran reported 
scars on his face and pain on the right side of the face.  He 
also stated that the injured area "fills up and gets real 
hard," causing pain.  Radiologic examination of the maxilla 
disclosed a small irregular metallic fragment, measuring less 
than one centimeter, inferior to the anterior nasal spine.  
The examiner stated that the veteran had residual shell 
fragment wounds of the right upper lip and right face, and a 
metallic foreign body in the soft tissues of the right face.  
The report reflects that the veteran was wearing a partial 
plate because three upper teeth lateral to the first right 
incisor were knocked out by a bullet.

By a rating decision issued in February 1972, a 10 percent 
evaluation was assigned for shell fragment wounds of the face 
with a retained foreign body.  In February 1974 and November 
1974, the veteran submitted correspondence requesting dental 
care and a dental rating.  In 1975, a private dentist 
submitted a medical statement indicating that the veteran 
required a permanent bridge and continuing dental care.  In 
December 1981, the veteran complained that he had suffered 
through "broken teeth repairs, re-repairs, and continuing 
dental disasters."  In January 1982, the veteran stated he 
wanted a dental examination to determine what compensation 
and service-related injury rating he should receive for the 
injury to his teeth.  He reiterated that his "general dental 
collapse with teeth falling apart every year" was due to his 
service-connected injury.  

In January 1985, the veteran's representative submitted a 
claim seeking re-evaluation of the veteran's service-
connected disability.  In February 1985, the RO responded, 
asking the veteran to submit evidence of increased severity 
of his service-connected disability.  In April 1985, the 
veteran's wife, T., submitted a statement, indicating that 
she was writing in support of her husband's claim that his 
disability had increased in severity.  T's statement 
discussed in detail the veteran's series of visits to various 
dentists in various locations.  She explained that, after a 
root canal was performed under the veteran's permanent 
bridge, it became inflamed, and had to be re-done, and was 
even more painful the second time.  The veteran's wife 
stated, "Needless to say, the physical pain and emotional 
frustration . . . amounted to a great deal."  The statement 
then described in detail additional problems the veteran had 
with his "permanent" bridge, which broke for the third time 
in 1984.  T. stated that the pain, stress, and financial 
burdens of the continuing need for dental care had affected 
her husband emotionally, and that he was still suffering 
physical, emotional, and mental pain from the wound he had 
received 15 years earlier.  

At the time of VA examination conducted in July 1985, the 
veteran stated that he wanted additional compensation for 
ongoing pain in his mouth, pain of upkeep of his dental 
apparatus, and continued loss of work and travel related to 
his dental problems.  The examiner noted that the veteran had 
a 13-unit bridge, and described the teeth involved.  The 
examiner stated that the veteran's occlusion was satisfactory 
and that, other than numerous restorations and crowns, no 
other current pathology or abnormalities were present.  In a 
September 1985 rating decision, the RO denial an evaluation 
in excess of 10 percent for shell fragmentation wounds of the 
face.  The veteran did not disagree with that decision.  

By a statement received by the RO on December 1, 1990, the 
veteran stated that a service-connected gunshot wound to the 
jaw and mouth had increased in severity and was causing 
continuous trouble with his teeth, terrible pain, problems in 
everyday life, and affected his life and decreased his 
ability to earn a living.  On VA examination, the examiner 
stated that the veteran's occlusion was satisfactory and 
that, other than numerous restorations and crowns, no other 
current pathology or abnormalities were present.  In 
September 1998, a private dentist noted that the veteran's 
intra-incisal opening was 28 millimeters.  On VA examination 
conducted in February 1999, the veteran's maximum inter-
incisal opening was measured as 25 millimeters, and a 
diagnosis of chronic temporomandibular joint (TMJ) 
dysfunction was assigned.  

1.  Entitlement to an effective date prior to December 1, 
1990 for an initial compensable evaluation for residuals of a 
mouth injury

In this case, the veteran has appealed the initial evaluation 
assigned following the initial grant of service connection.  
Since the present appeal arises from the initial rating 
decision that established service connection and assigned the 
initial disability evaluation, it is not the present level of 
disability that is of primary importance; rather, the entire 
period is to be considered to ensure that consideration is 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

However, in this instance, the Board notes that, if the 
veteran's claim for an injury to the mouth had been granted 
when that claim has been deemed to have submitted in 1971, 
the veteran's December 1, 1990 claim would have been a claim 
for an increase.  When a veteran submits a claim for an 
increased evaluation, the effective date of the increase may 
be up to one year earlier than the date of the submission of 
the claim for increase, so long as it is factually 
ascertained that the disability increased in severity in the 
year prior to the submission of the formal claim.  38 C.F.R. 
§ 3.400(o)(2).

In this case, there is no clinical evidence which could serve 
as a basis for determining whether the veteran's dental 
disability increased in severity in the year prior to the 
December 1, 1990 claim, or, if there was an increase in 
severity, when such increase might have become factually 
ascertainable.  The examiner who conducted the October 1991 
VA dental examination, the first examination following 
submission of the December 1990 statement, did not measure 
the veteran's inter-incisal opening.  Although the examiner 
did state that the veteran had no pathology other than 
restorations and crowns, it is not clear whether the examiner 
considered the possibility that a TMJ disorder or disturbance 
of inter-incisal opening was present.  Moreover, it would be 
fruitless at this time, more than 10 years since that 
examination was conducted, to attempt to obtain medical 
opinion as to when the veteran's inter-incisal opening became 
limited to a compensable degree.  However, the veteran's 
statements are replete with contentions that he had jaw pain 
for many years.  

The Board notes that, as it was not the veteran's fault that 
the 1971 claim remained open and pending when the veteran 
submitted what he believed to be a claim for an increased 
evaluation, he should not be penalized by strict 
interpretation of the type of claim filed in December 1990.  
Since the veteran believed that he had been granted service 
connection for the dental injury, and believed that he was 
submitting a claim for an increased evaluation for that 
disability, it is reasonable to treat that claim as a claim 
for an increased evaluation, allowing application of the 
effective date rule at 38 C.F.R. § 3.400(o)(2).

However, even treating the claim for an initial, compensable 
evaluation prior to December 1, 1990 as a claim for an 
increased rating, there still remains no competent evidence 
which factually establishes the level of disability in the 
one year period prior to December 1, 1990.  No evaluation of 
temporomandibular joint function was conducted and, in fact, 
there is no clinical evidence at all concerning the level of 
disability during this period.  Thus, the Board believes that 
it would be pure speculation to conclude that greater 
disability was present prior to December 1, 1990.  Under 
these circumstances, an effective date earlier than December 
1, 1990 for an initial, compensable evaluation for residuals 
of a mouth injury is denied.

It is also clear from the record that the veteran complained 
of both considerable dental pain and a considerable amount of 
time lost from work due to required dental treatment related 
to his mouth injury.  The veteran's statements, in essence, 
raise a claim that the ordinary schedular standards do not 
encompass the factors of disability in his case.  As such, 
the veteran appears to, in essence, raise a claim of 
entitlement to a compensable evaluation prior to December 1, 
1990, on an extraschedular basis.  The Board does not have 
authority to assign an extraschedular evaluation in the first 
instance.  38 C.F.R. § 3.321(b).  This contention is 
addressed in the REMAND appended to this decision.

2.  Entitlement to an effective date prior to November 21, 
1990, for a 
grant of service connection for PTSD

The veteran contends, in essence, that he submitted a claim 
of entitlement to service connection for PTSD prior to 
November 21, 1990.  The veteran contends, first, that, if his 
1971 claim for service connection for injury to the face and 
mouth had been properly adjudicated, his service-connected 
psychiatric problems, including PTSD and depression, 
including as secondary to the face and mouth injuries, would 
have been recognized.  The veteran's 1971 claim, however, did 
not specify that he was seeking service connection for 
anything other than "wounds of mouth, left and right arm, 
right leg."  His contention that additional examinations 
related to his service-connected disabilities might have 
revealed his psychiatric disorders is sincere.  However, the 
contention that additional examinations might have led to 
identification of additional disorders is conjecture.  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).  The Board finds, as a matter of fact, that the 
veteran's 1971 claim for service connection for wounds of the 
mouth, arms, and right leg, cannot reasonably be interpreted 
as a claim for service connection for a psychiatric disorder.

The veteran contends that, if his 1971 claim is not accepted 
as a claim for service connection for a psychiatric disorder, 
his 1985 claim, or the April 1985 statement from his spouse, 
was a claim, either formal or informal, for service 
connection for a psychiatric disorder as secondary to the 
service-connected mouth injury.  The Board does not agree.  
The veteran's representative submitted a claim requesting 
reevaluation of the veteran's service-connected disability, 
without providing any additional information.  This statement 
was not, as a matter of fact, a claim for either direct or 
secondary service connection for a psychiatric disorder.  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant or from his or her duly authorized representative, 
a Member of Congress (or person acting as next friend of a 
claimant who is not sui juris) may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155.

The April 1985 statement from the veteran's wife indicated 
that the physical pain and emotional frustration involved in 
the veteran's dental treatment "amounted to a great deal" 
supports the claim that the veteran's service-connected 
disability had increased in severity, but the statement that 
the veteran had "emotional frustration," in the context of 
a letter about the severity of his dental disability and the 
many episodes of treatment, does not, in the Board's opinion, 
reasonably raise a claim for service connection of a 
psychiatric disorder secondary to a service-connected mouth 
injury and dental treatment.  Similarly, the Board finds that 
the spouse's statement that the pain, stress, and financial 
burdens of the continuing need for dental care had affected 
the veteran emotionally, in the context of the claim for 
increase, does not reasonably raise a claim for a psychiatric 
disorder such that the RO could recognize a formal or 
informal claim for a such a disorder.  

Moreover, at the July 1985 VA examination, the veteran stated 
only that he wanted compensation for pain in his mouth, pain 
of upkeep of his dental work, and compensation for his travel 
and loss of work.  The veteran's statement appears to be a 
clear indication that his claim for an increased evaluation 
is exactly that, a claim for increased compensation, not a 
claim for a service-connected psychiatric disorder.  As 
discussed above, the veteran's statements and the statement 
of his spouse more clearly raise a claim for an 
extraschedular evaluation for the dental disability than a 
claim for a psychiatric disorder.

The Board finds that no formal or informal claim for service 
connection for a psychiatric disorder, either on a direct or 
secondary basis, was submitted prior to November 1990.  The 
laws governing the assignment of effective dates of awards of 
service connection authorize an effective date for such award 
no earlier than the date of the claim for service connection 
for the disorder.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
The claim for an effective date prior to November 21, 1990, 
for an award of service connection for a psychiatric 
disorder, to include PTSD, must be denied.  The evidence is 
not in equipoise, and the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable to warrant a 
determination that a claim of any type for service connection 
for a psychiatric disorder was submitted prior to November 
1990.


ORDER

The appeal for an effective date prior to December 1, 1990, 
for an initial, compensable schedular evaluation for 
residuals of a mouth injury is denied.

The appeal for an effective date prior to November 21, 1990, 
for a grant of service connection for PTSD is denied.


REMAND

The statements of the veteran and his wife from 1971 to 1989 
reflect that the veteran complained of both considerable 
dental pain and a considerable amount of time lost from work 
due to required dental treatment related to his mouth injury.  
The Board also notes that the veteran seems to indicate that 
there was scarring of the gums related to the initial trauma 
that would not be expected in most dental injuries.  The 
Board also notes that the evidence in 1971 indicated that 
there was a retained metallic foreign body near the mandible.  
It appears that the veteran's statements, in essence, raise a 
claim that the ordinary schedular standards do not encompass 
the factors of disability due to dental injury in this case.  
As such, the veteran appears to have, in essence, raised a 
claim of entitlement to a compensable evaluation for his 
dental residuals of a mouth injury prior to December 1, 1990, 
on an extraschedular basis.  As the Board does not have 
authority to assign an extraschedular evaluation in the first 
instance, this contention is REMANDED to the agency of 
original jurisdiction for action.

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should clarify whether the 
veteran wishes to pursue a claim of 
entitlement to a compensable evaluation 
for an injury to the mouth prior to 
December 1, 1990 on an extraschedular 
basis.  If he does, the RO should advise 
the veteran of the evidence required to 
substantiate a claim for an 
extraschedular evaluation and should 
advise the veteran of his 
responsibilities and of VA's 
responsibilities for development of the 
evidence under the VCAA.  The RO should 
specifically advise the veteran of the 
period of time in which he may timely 
submit or identify evidence which might 
substantiate his claim, and the RO should 
specifically advise the veteran as to 
when that period ends.  The RO should 
afford the veteran the opportunity to 
submit or identify any additional 
evidence he believes may substantiate the 
claim.

2.  The RO should afford the veteran an 
opportunity to identify or obtain any 
additional private clinical records 
pertaining to treatment of his mouth 
which have not yet been associated with 
the claims files, and should advise the 
veteran of alternative types of evidence 
he may submit which might be relevant to 
substantiate the claim, including 
employment records showing time lost from 
work prior to December 1, 1990, and the 
reasons for such loss of work time (so 
that the veteran can establish a 
connection between the time lost and his 
dental disability), statements of fellow 
employees or supervisors or others, 
photographs, logs or other information 
regarding the severity of dental 
disability prior to December 1, 1990.  

3.  The RO should afford the veteran VA 
dental examination.  The examiner should 
determine whether a retained foreign body 
remains in a position near the mandible, 
and, if so, the examiner should provide 
an opinion as to the effects of that 
retained fragment during dental treatment 
or on TMJ function prior to December 1, 
1990.  The examiner should also determine 
whether the veteran had scarring of the 
gums or mouth or other unusual residuals 
of loss of replaceable teeth due to the 
service-connected trauma prior to 
December 1, 1990.  The examiner should be 
provided with the schedular evaluation 
criteria in effect prior to December 1, 
1990.  The examiner should state, if it 
is possible to do so based on the 
available clinical evidence, whether 
there were any clinical findings present 
prior to December 1, 1990, which were not 
encompassed in the schedular criteria, 
and, if so, the examiner should describe 
those extraschedular symptoms or 
findings.  

4.  After all appropriate development of 
the claim for a compensable evaluation 
for residuals of an injury to the mouth 
prior to December 1, 1990, on an 
extraschedular basis, been completed, the 
RO should adjudicate the claim.  If any 
determination remains adverse to the 
veteran, the RO should issue a statement 
of the case which addresses all relevant 
law and regulations pertaining to the 
claim, as well as a discussion of the 
relevant provisions of the Veterans 
Claims Assistance Act of 2000.  The 
veteran must be advised of the need to 
timely file a substantive appeal if he 
desires appellate review of this claim.  
The RO must advise the veteran as to when 
the time expires for submission of a 
timely substantive appeal.  

The case should then be returned to the Board for further 
appellate consideration, only if an appeal is properly 
perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



